Exhibit 10.1

RIVERBED TECHNOLOGY, INC. 2006 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT GRANT

You have been granted the following restricted Stock Unit (“RSU”) award covering
shares of the common stock of Riverbed Technology, Inc. (the “Company”). Each
RSU is equivalent to one share of common stock of the Company (a “Share”) for
purposes of determining the number of Shares subject to this award. None of the
RSUs will be issued (nor will you have the rights of a stockholder with respect
to the underlying shares) until the vesting conditions described below are
satisfied. Additional terms of this grant are as follows:

 

Name of Participant:

   «Name»

Participant I.D.:

   «Employee_Identifier»

Total Number of RSUs:

   «Shares»

Date of Grant:

   «Award_Date»

Grant #:

   «Award_Number»

 

Vesting Schedule: The Shares subject to the RSU award shall vest in accordance
with the following table:

Vesting Date(s)

  

Number of RSUs Vesting on Such Vesting Date(s)

              

You and the Company agree that this award is granted under, and governed by the
terms and conditions of, the 2006 Equity Incentive Plan (the “Plan”) and the
Stock Unit Agreement (“Agreement”), both of which are attached to and made a
part of this document.

You further agree that the Company may deliver by e-mail all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by e-mail.

 

PARTICIPANT:     RIVERBED TECHNOLOGY, INC.         By:           Title:    



--------------------------------------------------------------------------------

RIVERBED TECHNOLOGY, INC. 2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Grant    The Company hereby grants you an award of restricted Stock Units
(“RSUs”), as set forth in the Notice of Stock Unit Grant (the “Notice of Grant”)
and subject to the terms and conditions in this Agreement and the Company’s 2006
Equity Incentive Plan (the “Plan”). Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement. When
the RSUs are settled, par value will be deemed paid by you based on your future
services to the Company. Company’s Obligation   

Each RSU represents the right to receive a share of the Company’s common stock
(a “Share”) on the vesting date. Unless and until the RSUs vest in the manner
set forth below, you will have no right to receive Shares under such RSUs. Prior
to actual distribution of Shares pursuant to any vested RSUs, such RSUs will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Settlement of any vested RSUs shall be made
in whole Shares only, subject to your satisfying any applicable tax withholding
obligations as set forth below.

 

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the RSUs is
accelerated in connection with the termination of your Service (provided that
such termination is a “separation from service” within the meaning of Code
Section 409A and the regulations and any guidance promulgated thereunder
(“Section 409A”), as determined by the Company), other than due to death, and if
(x) you are a “specified employee” within the meaning of Section 409A at the
time of such termination, and (y) the payment of such accelerated RSUs will
result in the imposition of additional tax under Section 409A if paid to you on
or within the six (6) month period following your termination, then the payment
of such accelerated RSUs will not be made until the date six (6) months and one
(1) day following the date of your termination of Service, unless you die
following your termination, in which case, the RSUs will be paid in Shares to
your estate as soon as practicable following your death. It is the intent of
this Agreement to comply with the requirements of Section 409A so that none of
the RSUs provided under this Agreement or Shares issuable hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply.

 

- 2 -



--------------------------------------------------------------------------------

Vesting   

Subject to the next paragraph (Forfeiture upon Termination of Service), the RSUs
awarded by this Agreement will vest according to the vesting schedule specified
in the Notice of Grant. If you commence working on a part-time basis, then the
vesting schedule specified in the Notice of Grant may be adjusted in accordance
with the Company’s part-time work policy or the terms of an agreement between
you and the Company pertaining to your part-time schedule.

 

The RSUs awarded by this Agreement will become fully vested if not assumed or
substituted for with a comparable award, as provided in Section 10.1 of the
Plan, or if Section 11.3(d) of the Plan applies. In addition, the RSUs awarded
by this Agreement will become fully vested if the Company is subject to a Change
in Control before your Service terminates and you are subject to an Involuntary
Termination within 12 months after that Change in Control.

 

For purposes of this Agreement, “Cause” means (a) your unauthorized use or
disclosure of the Company’s confidential information or trade secrets, (b) your
material failure to comply with the Company’s written policies or rules, (c)
your conviction of, or pleas of “guilty” or “no contest” to, a felony under the
laws of the United States or any State thereof or (d) your gross misconduct.

 

For purposes of this Agreement, “Involuntary Termination” means the termination
of your Service by reason of (a) your involuntary discharge by the Company (or
the Parent, Subsidiary or Affiliate employing you) for reasons other than Cause
or (b) your voluntary resignation following (i) a change in your position that
materially reduces your level of responsibility or the nature of your functions,
(ii) a reduction in your compensation or (iii) receipt of notice that your
principal workplace will be relocated more than 50 miles.

Forfeiture upon Termination of Service    Notwithstanding any contrary provision
of this Agreement or the Notice of Grant, if your Service terminates for any or
no reason prior to vesting, the unvested RSUs awarded by this Agreement will
thereupon be forfeited at no cost to the Company. The Company determines when
your Service terminates for this purpose. For purposes of this RSU, your Service
does not terminate when you go on a military leave, a sick leave or another bona
fide leave of absence, if the leave was approved by the Company in writing. But
your Service terminates when the approved leave ends, unless you return to
active work within the time permitted by applicable law or the terms of the
approved leave. Payment after Vesting    Any RSUs that vest hereunder will be
delivered to you (or in the event of your death, to your estate) in Shares.

 

- 3 -



--------------------------------------------------------------------------------

Tax Withholding    Notwithstanding any contrary provision of this Agreement and
the Notice of Grant, no Shares shall be distributed to you unless and until you
have made, in the Company’s judgment, satisfactory arrangements with respect to
the payment of income, employment and any other taxes which the Company
determines must be withheld with respect to such Shares. The Company, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit you to satisfy such tax withholding obligation, in whole or in
part by one or more of the following: (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable Shares having a value equal to the
minimum amount statutorily required to be withheld, (c) delivering to the
Company already vested and owned Shares having a value equal to the amount
required to be withheld, or (d) selling a sufficient number of such Shares
otherwise deliverable to you through such means as the Committee may determine
in its sole discretion (whether through a broker or otherwise) equal to the
amount required to be withheld. To the extent determined appropriate by the
Company in its discretion, it will have the right (but not the obligation) to
satisfy any tax withholding obligations by reducing the number of Shares
otherwise deliverable to you. If you fail to make satisfactory arrangements for
the payment of any required tax withholding obligations with respect to RSUs
that are vesting, the Committee, in its sole discretion, may require you to
permanently forfeit such RSUs and any right to receive Shares thereunder and the
RSUs will be returned to the Company at no cost. Payments after Death    Any
distribution or delivery to be made to you under this Agreement will, if you are
then deceased, be made to the administrator or executor of your estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer. Stockholder Rights    Neither you nor
any person claiming under or through you will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares (or electronic
equivalents) have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to you or your broker. No Effect on
Employment    Your RSU or this Agreement does not give you the right to be
retained by the Company or a Subsidiary in any capacity. Your employment with
the Company and its Subsidiaries is on an at-will basis only. Accordingly, the
terms of your employment with the Company and its Subsidiaries will be
determined from time to time by the Company or the Subsidiary employing you (as
the case may be), and the Company or the Subsidiary will have the right, which
is hereby expressly reserved, to terminate or change the terms of your
employment at any time for any reason whatsoever, with or without good cause or
notice.

 

- 4 -



--------------------------------------------------------------------------------

Notices    Any notice to be given to the Company under the terms of this
Agreement will be addressed to the Company at 199 Fremont Street, San Francisco,
California 94105, Attn: Stock Administration, or at such other address as the
Company may hereafter designate in writing or electronically. Grant is Not
Transferable   

Except to the limited extent provided in this paragraph, this grant and the
rights and privileges conferred hereby may not be transferred, assigned, pledged
or hypothecated in any way (whether by operation of law or otherwise) and may
not be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void. You may,
however, dispose of this award in your will or through a beneficiary
designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to recognize your former spouse’s interest in the RSUs awarded to you
under this Agreement in any way.

Binding Agreement    Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto. Additional Conditions to Issuance of Stock    If at any time
the Company determines, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to you (or
your estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Resale
Restrictions    You agree not to sell any RSU Shares at a time when applicable
laws, Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of unvested RSUs awarded to you
under this Agreement will be adjusted in accordance with the Plan.

 

- 5 -



--------------------------------------------------------------------------------

Governing Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware, without regard to its choice-of-law provisions. The
Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Notice of Grant are subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement or the Notice of Grant and one or more provisions of the Plan, the
provisions of the Plan will govern.

 

This Agreement, the Notice of Grant and the Plan constitute the entire
understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.

Committee’s Authority    The Committee will have the power to interpret the
Plan, the Notice of Grant and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested). All actions taken
and all interpretations and determinations made by the Committee in good faith
will be final and binding upon you, the Company and all other interested
persons. No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan, the
Notice of Grant or this Agreement. Agreement Severable    In the event that any
provision in this Agreement is held invalid or unenforceable, such provision
will be severable from, and such invalidity or unenforceability will not be
construed to have any effect on the remaining provisions of this Agreement.

BY SIGNING THE NOTICE OF GRANT, YOU AGREE TO ALL OF THE TERMS AND

CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

- 6 -